                                                                                          Case 3:18-cv-05431-VC Document 50 Filed 04/22/19 Page 1 of 4



                                                                                1   KEVIN P. ALLEN, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                2   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                3   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                4   Facsimile:     (415) 813-2045
                                                                                5   Attorneys for Defendant
                                                                                    CITY OF ANTIOCH
                                                                                6

                                                                                7

                                                                                8                                  UNITED STATES DISTRICT COURT
                                                                                9                               NORTHERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                                       SAN FRANCISCO DIVISION
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   NICHOLAS K. VIEIRA,                              Case No. 3:18-cv-05431-VC
                                                                               12                          Plaintiff,                REPLY IN SUPPORT OF CITY OF
                                                                                                                                     ANTIOCH’S RULE 12(B)(6) MOTION TO
                                                                               13            v.                                      DISMISS
                                                                               14   JOSEPH ZALEC, CITY OF ANTIOCH,                   Hon. Vince Chhabria
                                                                                    COUNTY OF SACRAMENTO; and
                                                                               15   DOES 1 through 30, Inclusive,                    Date:     May 16, 2019
                                                                                                                                     Time:     10:00 a.m.
                                                                               16                           Defendants.              Ctrm:     4, 17th Floor
                                                                               17

                                                                               18   I.      INTRODUCTION
                                                                               19           Defendant CITY OF ANTIOCH’s motion to dismiss should be granted because Plaintiff’s
                                                                               20   lawsuit impermissibly re-litigates his incident-related criminal convictions.
                                                                               21   II.     LEGAL ARGUMENT
                                                                               22           Plaintiff NICHOLAS K. VIEIRA (“Plaintiff”) raises three arguments in opposition to
                                                                               23   Defendant’s motion. For the reasons listed below, none are availing.
                                                                               24           A.     Support Necessary for Heck Argument
                                                                               25           Plaintiff cites at least five cases for the proposition that lack of factual basis (surrounding
                                                                               26   a plea) prevents Heck applicability: Sanford v. Motts, 258 F. 3d 1117 (9th Cir. 2001); Jarboe v.
                                                                               27   County of Orange, 293 F. Appx. 520 (9th Cir. 2008); Godoy v. Wadsworth, No. CV 05-02913
                                                                               28   NJV, 2009 WL 1458041 (N.D. Cal. May 21, 2009); Johnson v. Cortes, No. C 09-3946 SI PR,
                                                                                                                                                                     REPLY-RULE 12(B)(6)
                                                                                                                                       1                                3:18-CV-05431-VC

                                             303697.1
                                                                                       Case 3:18-cv-05431-VC Document 50 Filed 04/22/19 Page 2 of 4



                                                                                1   2011 WL 445921 (N.D. Cal. Feb. 4, 2011); and Benavides v. City of Arvin, No. F CV 12-0405
                                                                                2   LJO GSA, 2012 WL 1910259 (E.D. Cal. May 25, 2012). (Dkt. No. 48, 11:17-13:17). All are
                                                                                3   unavailing. They concerned Section 1983 claims for excessive force and the impact of Penal
                                                                                4   Code §§ 69 or 148(a)(1) pleas. These are a special breed under Heck law, crimes that require
                                                                                5   particular handling because of the very nature of resisting convictions. Since an officer’s force
                                                                                6   can theoretically occur before, after, or during the conduct giving rise to the resisting convictions,
                                                                                7   courts need to know the exact basis for the conviction in order to decide Heck. As explained by
                                                                                8   Hooper v. Cnty. of San Diego, 629 F.3d 1127, 1132-33 (9th Cir. 2011): “conviction under
                                                                                9   California Penal Code § 148(a)(1) does not bar a § 1983 claim for excessive force under Heck
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   when the conviction and the § 1983 claim are based on different actions during “one continuous
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   transaction.”” Hooper, supra, at 1134.
                                                                               12          The excessive force cases are inapposite because the Second Amended Complaint
                                                                               13   (“SAC”) does not allege excessive force by City of Antioch officers. Nor did Plaintiff plead to
                                                                               14   Penal Code §§ 69 or 148(a)(1).
                                                                               15          On a macro level, Defendant agrees with the proposition that “if a criminal conviction
                                                                               16   arising out of the same facts stands and is fundamentally inconsistent with the unlawful behavior
                                                                               17   for which section 1983 damages are sought, the 1983 action must be dismissed.” Smith v. City of
                                                                               18   Hemet, 394 F. 3d 689, 695 (2005). Such language was cited in its moving papers. (Dkt. No. 45,
                                                                               19   7:3-7). For the reasons articulated in those papers and the reasons below, Plaintiff’s convictions
                                                                               20   fit squarely within Heck.
                                                                               21          B.      Attacking First Arrest Inconsistent with Convictions
                                                                               22          Plaintiff contends success on his Fourth Amendment claim -- probable cause for arrest –
                                                                               23   cannot undermine his convictions for stalking and brandishing because his first arrest was for
                                                                               24   different crimes (i.e. assault with a deadly weapon and attempted assault with a deadly weapon).
                                                                               25   (Dkt. No. 48, 13:18-27). Plaintiff examines the issue too narrowly. The constitutional allegation is
                                                                               26   for unlawful arrest. His convictions demonstrate at least probable cause for stalking and
                                                                               27   brandishing (and therefore a Heck bar). Plaintiff cites no case authority for the proposition Heck
                                                                               28   can be avoided by ignoring those charges a party was convicted for; no authority that he can
                                                                                                                                                                    REPLY-RULE 12(B)(6)
                                                                                                                                      2                                3:18-CV-05431-VC

                                             303697.1
                                                                                       Case 3:18-cv-05431-VC Document 50 Filed 04/22/19 Page 3 of 4



                                                                                1   artificially limit his unlawful arrest claim to select crimes. Plaintiff cannot avoid Heck on the
                                                                                2   basis he happened to be convicted of two incident-related crimes and not all four he was charged
                                                                                3   with. To do so would undermine the purpose of the rule.
                                                                                4          Similarly, Plaintiff cannot avoid a Heck bar of his Fourteenth Amendment claim by only
                                                                                5   focusing on the first arrest. His allegations are that the City improperly carried-out the incident-
                                                                                6   related investigation, leading to a wrongful conviction. (Dkt. No. 43, ¶¶ 21, 44). There was only
                                                                                7   one investigation in this case. By calling it into question, by alleging it was riddled with
                                                                                8   corruption and misbehavior, Plaintiff is necessarily undermining his convictions. As above,
                                                                                9   Plaintiff cannot avoid Heck by ignoring the crimes for which he was convicted.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          Consider the public policy implications of Plaintiff’s proposal. Theoretically, every
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   criminal defendant who was accused of two or more charges and took a plea that dismissed at
                                                                               12   least one of them, would have a Heck-proof allegation for unlawful arrest and/or due process on
                                                                               13   the dismissed crime(s).
                                                                               14          C.       Attacking Second Arrest Inconsistent with Convictions
                                                                               15          Plaintiff second arrest was for assault with a deadly weapon (“ADW”), attempted ADW,
                                                                               16   and stalking.
                                                                               17          If a jury agreed there was no probable cause for this arrest, such would necessarily
                                                                               18   invalidate the criminal proceedings. It would directly contradict the fact that Plaintiff committed
                                                                               19   stalking (evidenced by his conviction). See Smithart v. Towery, 79 F.3d 951, 952 (9th Cir. 1996)
                                                                               20   (“There is no question that Heck bars Smithart's claims that defendants lacked probable cause to
                                                                               21   arrest him and brought unfounded criminal charges against him.”). Defendant cited Smithart in its
                                                                               22   moving papers; Plaintiff did not respond to or otherwise discuss it.
                                                                               23          Similarly, if a jury found police falsified the investigation that led to this arrest – e.g.
                                                                               24   making-up an assault charge in order to get Plaintiff to plead – this too would invalidate the
                                                                               25   criminal proceedings. It would contradict that Plaintiff did indeed stalk (again, evidenced by his
                                                                               26   conviction). See Guerrero v. Gates, 442 F.3d 697 (9th Cir. 2006); Strickland v. Los Angeles Sw.
                                                                               27   Police Dep't, No. CV 10-2973-SJO-PLA, 2010 WL 3655674, at *5 (C.D. Cal. Sept. 7, 2010),
                                                                               28   report and recommendation adopted, No. CV 10-2973-SJO PLA, 2010 WL 3655671 (C.D. Cal.
                                                                                                                                                                      REPLY-RULE 12(B)(6)
                                                                                                                                       3                                 3:18-CV-05431-VC

                                             303697.1
                                                                                           Case 3:18-cv-05431-VC Document 50 Filed 04/22/19 Page 4 of 4



                                                                                1   Sept. 9, 2010). Both were cited in Defendant’s moving papers; Plaintiff did not address them. If
                                                                                2   Plaintiff wishes to file a civil action asserting he was convicted on false pretense – whatever that
                                                                                3   falsity supposedly was – he must first set-aside his conviction. Heck v. Humphrey, 512 U.S. 477,
                                                                                4   486–87, 114 S. Ct. 2364 (1994) (“must prove that the conviction or sentence has been reversed on
                                                                                5   direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to
                                                                                6   make such determination, or called into question by a federal court's issuance of a writ of habeas
                                                                                7   corpus, 28 U.S.C. § 2254. A claim for damages bearing that relationship to a conviction or
                                                                                8   sentence that has not been so invalidated is not cognizable under § 1983.”) Because Plaintiff has
                                                                                9   not done so, the Fourteenth Amendment allegation is barred.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10            With respect to Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998),
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   cited by Defendant and responded to Plaintiff, the latter does not dispute the principle enunciated
                                                                               12   in Cabrera: that prevailing on a false/false imprisonment claim necessarily requires a showing
                                                                               13   there was no probable cause for arrest. Plaintiff does focus on how Cabrera handled an excessive
                                                                               14   force and cover-up claim, but this focus is misplaced. There is no excessive force allegation here,
                                                                               15   nor after-the-fact cover-up. Plaintiff’s allegations are limited to the investigation in the moment.
                                                                               16   He claims the investigation was flawed as it was being carried-out, flaws that led him to taking a
                                                                               17   plea. As noted above, Plaintiff cannot make such allegations without invalidating the convictions.
                                                                               18   He is attacking the very premise of his criminal outcome – whether or not he committed the acts.
                                                                               19   He proclaims innocence and says the plea only resulted from the false investigation. By doing so,
                                                                               20   he make the convictions inseparable from the investigation and necessarily invokes Heck.
                                                                               21   III.     CONCLUSION
                                                                               22            For these reasons, Defendant’s motion to dismiss should be granted.
                                                                               23
                                                                                    Dated: April 22, 2019                          ALLEN, GLAESSNER,
                                                                               24                                                  HAZELWOOD & WERTH, LLP
                                                                               25                                                  By:     /s/ Kevin P. Allen
                                                                                                                                          KEVIN P. ALLEN
                                                                               26                                                         Attorneys for Defendant
                                                                                                                                          CITY OF ANTIOCH
                                                                               27

                                                                               28
                                                                                                                                                                    REPLY-RULE 12(B)(6)
                                                                                                                                      4                                3:18-CV-05431-VC

                                             303697.1
